Citation Nr: 0815360	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  06-03 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than May 20, 2005, 
for the assignment of a 100 percent disability rating for 
post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Douglas J. Boorstein, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from October 1968 to September 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  In the October 2005 decision, the RO increased the 
evaluation for the veteran's PTSD to 100 percent disabling, 
effective May 20, 2005. The veteran asserts that an earlier 
effective date is warranted for the 100 percent evaluation of 
his PTSD.

The Board notes that the veteran had been represented by R. 
A. LaPointe, a private attorney who has recently retired.  In 
a March 2008 letter, the Board informed the veteran of the 
circumstances and notified him of his options, including 
representing himself, appointing a veteran's service 
organization, or appointing a different private attorney or 
agent.  Later that month, the veteran advised the Board that 
he wished to represent himself.  Thus, the Board will resume 
review of his appeal without representation.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran filed a claim for an increased rating for his 
PTSD on May 20, 2005.

3.  For the year prior to May 20, 2005, the facts do not 
establish that the veteran's service-connected PTSD met the 
criteria for a 100 percent evaluation.


CONCLUSION OF LAW

The criteria for an effective date prior to May 20, 2005 for 
the award of a 100 percent evaluation for PTSD have not been 
met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.400, 4.130, Diagnostic Code 9411 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and that 
(4) VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  

The Board concludes that the veteran has been afforded proper 
notice under the VCAA.  The RO provided a VCAA notice letter 
to the veteran in June 2005, prior to the initial 
adjudication of the claim in October 2005.  The VCAA letter 
notified the veteran that VA would assist him in obtaining 
medical records, employment records, or records from federal 
agencies and what evidence he should submit.  The letter also 
told the veteran that he should inform the RO of any evidence 
that pertains to his claim.  The letter further informed the 
veteran that it was his responsibility to make sure that the 
VA received all requested records that are not in the 
possession of a Federal agency.  The Board finds that VA has 
satisfied the four elements of Pelegrini, supra.  The letter 
also informed the veteran that he should submit evidence to 
show that his service-connected condition had increased in 
severity.

To whatever extent the decision of the Court in Dingess v. 
Nicholson, supra, requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date, the Board finds 
no prejudice to the veteran in proceeding with the present 
decision.  

Regarding the Dingess requirement that the veteran receive 
proper notice of the criteria for the effective date, the 
veteran's increased rating was granted from May 20, 2005, the 
date of his claim.  Despite being informed, by letter dated 
June 2005, that he should submit "any evidence" in his 
possession to support his claim, the veteran has submitted no 
evidence that would indicate that his effective date should 
be earlier.  In fact, he has not indicated why he believes an 
earlier effective date should be established.

The Board notes that notwithstanding any deficiency in 
notification to the veteran, he has had an opportunity to 
participate in his claim and appeal, and the essential 
fairness of the appeal has not been compromised.  Moreover, 
he was given specific notice of the criteria for effective 
dates in a January 2006 statement of the case.  Therefore, he 
has not been prejudiced.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has received the veteran's service 
medical records and post service VA examination reports, VA 
treatment records, and private medical records.  Documents 
relevant to the procedural matters at issue are of record.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006)

Legal Criteria

The veteran contends that an earlier effective date is 
warranted for his service-connected post-traumatic stress 
disorder (PTSD).

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2007) and 
38 C.F.R. § 3.400 (2007).  The effective date of an award 
based on a claim for increase shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application.  38 U.S.C.A. § 5110(a); see 
38 C.F.R. § 3.400.  An effective date for a claim for 
increase may be granted prior to that date of claim if it is 
factually ascertainable that an increase in disability had 
occurred within one year from the date of claim.  38 U.S.C.A. 
§ 5110(b)(2) (West 2002); 38 C.F.R. §§ 3.400(o)(2) (2007); 
see Harper v. Brown, 10 Vet. App. 125, 126 (1997).

Under the current rating criteria, PTSD is evaluated under a 
general rating formula for mental disorders.  See 38 C.F.R. § 
4.130, DC 9411 (2007).  The veteran is currently rated 100 
percent disabling under the general rating formula.  A 100 
percent rating is warranted if there is total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; gross inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or own name.

The Court has held that Global Assessment of Functioning 
(GAF) scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. 
App. 266 (1996) (citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p. 32.  GAF scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers). 
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score of 31 to 40 indicates some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the clam or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

By way of procedural background, in a September 1994 rating 
decision, the RO granted service connection for PTSD and 
assigned a 50 percent rating effective October 1993.  The RO 
also assigned a temporary 100 percent rating (38 C.F.R. 
§ 4.29) based on hospitalization from January to April 1994.  
The veteran disagreed with this rating; however, the 50 
percent rating was upheld by the Board in a December 2002 
appellate decision.  The veteran did not further appeal this 
decision, and it became final.  On May 20, 2005, the veteran 
filed a claim for an increased rating for his PTSD.  The 
veteran was granted a 100 percent rating for his PTSD in 
October 2005, effective May 20, 2005.  In an October 2005 
statement, the veteran's attorney asserted that the veteran 
wished to contest the issue of an earlier effective date for 
his 100 percent grant for PTSD.  Neither the veteran nor his 
attorney has provided any further argument regarding this 
issue.  

The Board must evaluate the evidence that is of record to 
determine whether the facts establish that the veteran's PTSD 
met the criteria for a 100 percent evaluation within one year 
prior to May 20, 2005.  For the reasons discussed below, the 
Board finds that the preponderance of the evidence indicates 
that it is not "factually ascertainable" that the veteran 
met the criteria one year prior to May 20, 2005.

The veteran submitted a statement, received in May 2005, 
indicating that the he had not been employed since May 2004.  

In August 2004, the veteran received outpatient treatment at 
a VA facility for major depressive disorder, PTSD, and 
anxiety.  He had been living with a sister but relapsed and 
started drinking again.  The veteran denied suicidal plans or 
homicidal ideation.  The veteran was assigned a GAF score of 
39.

The most significant evidence of record is evidence of 
inpatient domiciliary treatment for substance abuse from 
September to December 2004 at a VA facility.  Within the 
records of this treatment, there is evidence that the veteran 
had significant behavioral problems, including considerable 
conflicts with roommates in the program.  However, overall, 
the preponderance of the evidence indicates that the veteran 
does not meet the criteria for a 100 percent rating for PTSD.  

In September 2004, when the veteran was admitted to the 
inpatient substance abuse treatment program, his sister 
reported that she was concerned about the veteran harming 
himself.  The veteran noted suicidal ideations, but denied 
any intent to immediately harm himself.  On admission, the 
veteran was noted to be alert, oriented to person, place, and 
time during a psychiatric screening.  His speech was clear 
and appropriate, although it appeared that the veteran was 
depressed.  

In October 2004, the veteran was dressed appropriately for a 
psychological interview and was well-groomed.  The veteran's 
speech was coherent and goal-directed, his mood was labile, 
and his affect was consistent with his mood.  The veteran 
denied hallucinations and was noted to not be psychotic.  His 
depression was stable and he denied suicidal thoughts.  The 
veteran was oriented to time, place, and station.  His recent 
and remote memory was intact, his recall and retention was 
normal.  The veteran's insight and judgment were both poor.  
The veteran was assigned a GAF score of 45.  Axis I diagnoses 
were alcohol dependency and PTSD.

Later in October 2004, during an Addiction Severity Index 
screening, the veteran was noted to not be employed for the 
past 30 days.  The veteran reported experiencing serious 
depression, serious anxiety and tension, and having trouble 
understanding, concentrating, or remembering over the past 30 
days and his lifetime.  The veteran denied, however, 
experiencing hallucinations over the past 30 days.  He denied 
suicidal ideation.

Still later in October 2004, in a psychiatry medical note, 
the veteran reported sleeping and eating was satisfactory, 
his energy was good, his concentration was satisfactory.  The 
veteran felt that his PTSD was "under control."  The 
veteran was noted to be calm, casually dressed, with a neatly 
trimmed beard.  His speech was within normal limits, his 
thought processes were logical and he denied suicidal or 
homicidal ideations.  

During November 2004, the veteran began to experience 
interpersonal problems with various other individuals in the 
program and he was eventually irregularly discharged from the 
program as a result of his behavior.  In particular, 
according to a treatment record dated in November 2004, the 
veteran threatened to set a "booby trap" for individuals 
going into his locker.  The veteran expressed paranoid 
ideations concerning his roommate and the staff.   The 
veteran rearranged the room in which he was living.  Later in 
November 2004, the record reflects that multiple roommates 
reported interpersonal conflicts with the veteran.  For 
example, according to one veteran, after being moved to 
another room by the treatment team, the veteran urinated all 
over the floor and toilet.   The veteran accused other 
individuals of stealing his belongings.  The veteran 
indicated that others had a "bad attitude" and were "very 
territorial."  The veteran also indicated that he had a 
problem with someone at lunch who was a "known refrigerator 
thief."  The veteran acknowledged that he needed to stop 
saying things to people and agreed to stop doing so.

However, in early December 2004, the veteran called a male 
roommate by a female name, after the roommate wanted to 
discuss politics with the veteran.  The author of the note 
indicated that based on this incident and other previous 
incidents (including additional conflicts with roommates not 
discussed elsewhere in the medical record), it was 
appropriate to discharge the veteran from the substance abuse 
treatment program.  The veteran was assigned a GAF of 60 at 
discharge.  As discussed above, a GAF score of 60 indicates 
"more moderate symptoms."

The records reflect that the veteran participated in 
additional psychological therapy throughout his inpatient 
treatment.  This therapy consisted of both individual and 
group therapy and revealed some psychological difficulty (for 
example, in October 2004 the veteran was noted to have low 
self-esteem).  

The veteran later completed phase one of the substance abuse 
treatment program on an outpatient basis.  Other records 
during December 2004 indicate that the veteran was homeless 
for a period.  During this period of homelessness, the 
veteran had an appointment for a homeless veteran outreach 
assessment and while his jeans were stained, his hygiene 
appeared appropriate.  During another encounter with VA later 
in December, he reported wearing the same pair of jeans for 
17 days.  

The veteran contacted VA to indicate that he would not attend 
a January 2005 appointment.  The veteran was assigned to 
attend a relapse prevention group from February 2005 to April 
2005, however his attendance at this group was infrequent.  
The veteran noted at one treatment appointment that he needed 
to develop other ways to deal with high-risk situations 
without using illegal substances.  Otherwise, there are no 
further relevant records of treatment until an August 2005 VA 
examination.

Finally, the Board has considered the medical evidence dated 
after the time period in issue, to determine whether it may 
refer back to psychiatric symptoms that manifested themselves 
earlier.  In this regard, the veteran received a VA 
examination in August 2005 for his PTSD.  The veteran 
reported anxiety and depression, as well as dreams of 
Vietnam, intrusive thoughts and flashbacks, and startle 
symptoms.  The veteran reported recently being charged with 
harassment and criminal trespassing, and that he had, in the 
past, threatened other individuals with a firearm.  The 
examiner noted that the veteran was able to engage in a 
normal range and variety of activities of daily living.  
However, the veteran had great difficulty with motivation and 
stability, and in fact his psychological testing reflected 
that he had a true mental disorder which interfered with his 
ability to make appropriate judgments and have a stable 
lifestyle.  

The veteran presented in the examination as depressed and 
apathetic.  The veteran seemed quite dependent and overall 
mentally ill.  The veteran's thought processes were logical, 
coherent, and relevant.  Overall, the veteran was articulate, 
verbal, well-dressed, and well-groomed.  The veteran was 
generally cooperative.  The veteran's social skills were very 
poor, he presented with a trim body build, his speech was 
well understood.  The veteran was well oriented to time, 
place, person, and situation.  The veteran's affect was 
excited and he appeared quite depressed.  The veteran's 
reasoning was poor.  His fund of general information was 
good.  Regarding simple arithmetic problems, the examiner 
noted that his ability at solving these was good.  The 
veteran exhibited overall agitation and restlessness.  His 
verbal comprehension was good as measured by proverbs and 
similarities.  The veteran's concentration was very poor as 
measured by digits forward and backward.  He exhibited poor 
short and long-term memory, his sensorium was very cloudy.  
The veteran reported experiencing intense anxiety, a history 
of manic episodes, as well as panic attacks, depression, 
insomnia, and appetite disturbance.  The veteran had a 
history of crying spells, anhedonia, and nightmares.  The 
veteran acknowledged that he had anger control problems and 
admitted paranoia and suicidal ideas, but denied ever having 
a plan, threat, gesture, or attempt of suicide.  The examiner 
noted that the veteran had a "large constellation of problem 
behaviors, including aggressive threats to others and a long 
history of alcoholism."  The examiner determined that the 
veteran's overall pattern of substance abuse, PTSD, and poor 
judgment resulted in severe impairment in personal, social, 
and occupational functioning.  The examiner determined that 
the veteran's service-connected conditions rendered him 
unemployable.  The examiner, after noting that the veteran's 
global functioning had been very poor for a long period of 
time, assigned a GAF score of 45 for PTSD alone.  

After a careful review of the criteria for a 100 percent 
rating, the Board finds that this rating is not warranted 
prior to May 20, 2005.  Although, as discussed above, the 
veteran received inpatient treatment for his substance abuse, 
and certainly had grossly inappropriate behavior, there is 
minimal evidence to show that he met the other criteria for a 
100 percent rating prior to May 20, 2005.  The evidence does 
not show that the veteran had gross impairment in thought 
processes or communication.  In fact, the evidence shows that 
the veteran was, to some extent at least, aware of the 
consequences of his actions, he realized that he should stop 
quarreling with other individuals in the treatment program.  
The veteran also could anticipate the future; this is shown 
by the fact that he cancelled his January 2005 appointment 
with VA.  Further the veteran was capable of foreseeing the 
consequences of his behavior in the future, in that he noted 
that he needed to make behavioral adjustments to prevent 
relapses.  The August 2005 VA examiner noted that the 
veteran's thought process was "logical, coherent, and 
relevant."  The evidence does not show that the veteran had 
a persistent danger of hurting himself or others.  While, as 
discussed above, the veteran did indicate wearing the same 
pair of jeans for 17 days, there is no other evidence that he 
has an intermittent ability to perform activities of daily 
living, including maintenance of personal hygiene.  Records 
of this inpatient treatment, in fact, indicate otherwise.  As 
noted above, the veteran had good hygiene at his 
psychological appointments.  There is also no evidence that 
the veteran exhibited other symptoms such as disorientation 
to time or place, or memory loss for the names of close 
relatives, own occupation, or his own name.  

Significantly, the evidence also shows that the treatment 
provided from August 2004 to February 2005 was primarily for 
substance abuse and not for PTSD symptoms.  Service 
connection for alcohol and drug abuse was denied in an 
unappealed February 2005 rating decision.  The veteran's GAF 
scores shown prior to May 2005 included functional impairment 
related to his nonservice-connected alcohol abuse, and such 
impairment cannot be considered in rating the service-
connected PTSD.  The treatment records from August 2004 to 
April 2005, while indicating substantial psychological 
impairment, do not, when considered with the other the 
evidence, indicate that the veteran's service-connected PTSD 
increased in severity so as to warrant a rating of 100 
percent prior to May 20, 2005.  While the Board acknowledges 
that the August 2005 VA examiner indicated that the veteran 
had severe psychological difficulties for a long period of 
time, the preponderance of the evidence does not indicate 
that the veteran met the criteria for a 100 percent rating 
for PTSD alone within one year of May 20, 2005.  

Thus, although the increase in disability was shown after the 
veteran filed his claim, the RO has assigned a date of May 
20, 2005, the date the RO received the claim, for the 
effective date for the 100 percent disability rating for 
PTSD.  As such, the RO has assigned an effective date that 
benefited the veteran beyond the technical requirements of 
the law.  See Williams v. Gober, 10 Vet. App. 447, 452 
(1997). Under 38 C.F.R. § 3.400(o)(1), the effective date for 
an increase in disability compensation is the date of receipt 
of claim or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(o)(1).  

As discussed above, it is not shown that the veteran's PTSD 
increased in severity so as to meet the criteria for a rating 
of 100 percent within the year prior to May 20, 2005.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not for application, and the 
claim is denied.  See Gilbert, 1 Vet. App. at 51.


ORDER

Entitlement to an effective date earlier than May 20, 2005, 
for the assignment of a 100 percent disability rating for 
post-traumatic stress disorder is denied.




____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


